DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cylindrical insert" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 15-19 are also rejected under the same grounds for being dependent on claim 14.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trepina et al. (“Trepina” hereinafter) (US PN 6,257,455).
Regarding claims 1 and 6, Trepina discloses a container (column 2, lines 31-34) comprising: 
a dispenser (item 10, figure 1) attached to a container and configured to selectively ejecting fluid from the container when the dispenser is actuated; 
a venting component (item 24, figure 2) having a plurality of facings with a tortuous flow path (item 26, figure 2) circumscribed on a plurality of facings (item 28, figure 2) of the venting component; and wherein the tortuous flowpath includes an angled or serpentine shape on every one of the plurality of facings where the angled or serpentine shape is a V shape, an N shape, or a 3 shape, and repeating or differing combinations thereof (see figure 2, the steps on component 24 form repeating V or N or 3 shaped stepped shapes which meets the claimed limitations; the annular well 26 is defined by ridges 28 which change direction orthogonally, figure 2);
a venting aperture (item 68, figure 4) on the dispenser, said venting aperture communicating with the tortuous flow path when the dispenser is actuated, thereby admitting ambient air into the container (column 3, lines 42-50); and
wherein the venting component is fitted within a void space disposed between an interior of the container and the venting aperture (figures 1 and 4, retainer 24 is within a cavity in the dispenser and the container). 
	Regarding claim 3, Trepina discloses that the tortuous flow path includes a passageway that orthogonally changes direction at least once on at least one facing of the component (the annular well 26 is defined by ridges 28 which change direction orthogonally, figure 2).
	Regarding claim 8, Trepina discloses that the component is a polygonal cylinder (retainer 24 is a cylinder with many sides, figure 2) with a plurality of sidewalls and the tortuous flow path is circumscribed on at least two of the sidewalls (well 26 and ridges 28 has many side walls and facings, figure 2).
	Regarding claim 9, Trepina discloses that the polygonal cylinder has four side facings (figure 2).
	Regarding claim 10, Trepina discloses that the component includes a top facing and the tortuous flow path is circumscribed on the top facing (figure 2).
	Regarding claim 11, Trepina discloses that the top facing is angled so that at least one sidewall has a longer length than a sidewall positioned opposite thereto (figure 2).
	Regarding claim 12, Trepina discloses that the component includes a plurality of side facings and at least one of those side facings is concave or convex relative to other side facings (ridges 28 are of many shapes including concave or convex shape, figure 2).
	Regarding claim 13, Trepina discloses that the venting component cooperates with at least one of: a closure, the dispenser, and the container to define the tortuous path (figures 1 and 2, torturous path is defined by retainer 24’s interaction with collar 32, and dispenser 10).
Response to Arguments
6.	Applicant's arguments filed 04/06/2022 with regard to rejection(s) of claim(s) 1, 3, 6, and 8-13 under Trepina have been fully considered but they are not persuasive.
7.	Applicant argued, in light of amended independent claim 1, that Trepina includes subject matter of claim 5, which was previously allowable. However, examiner would like to point out that previous claim 5 recites “wherein the tortuous flowpath forms at least one U shape on at least one of the facings of the component”. This was found allowable because the prior art Trepina did not have a U-shape flowpath. However, the amended independent claim 1 recites that the U shape is in addition to plurality of other shapes, some of which are indeed taught by the prior art. Therefore, claim 1 still remains rejected because it teaches the tortuous flowpath includes an angled or serpentine shape of at least a V shape, an N shape, or a 3 shape as discussed in the rejection above. Therefore, claims 1, 3, 6, and 8-13 remain rejected. 
8.	Claims 14-19 are rejected under 112 (b) as discussed in detail above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754